     Case 2:19-cv-08824 Document 1 Filed 10/15/19 Page 1 of 10 Page ID #:1



 1   Robert S. Besser SBN 46541
     LAW OFFICES OF ROBERT S. BESSER
 2   100 Wilshire Blvd. Suite 700
     Santa Monica, California 90401
 3   Tel: (310) 394-6611
     Fax: (310) 394-6613
 4   rsbesser@aol.com
 5   Christopher Chapin SBN 112608
     LAW OFFICES OF CHRISTOPHER CHAPIN
 6   110 Forest Lane
     San Rafael, California 94903
 7   Tel: (415) 578-2364
     christopherchapin@aol.com
 8
     Attorneys for Plaintiff
 9   CARLTON RIDENHOUR pka CHUCK D.
10

11
                        IN THE UNITED STATES DISTRICT COURT
12
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                                     WESTERN DIVISION
14

15   CARLTON RIDENHOUR, an individual,         Case No.
16                                             COMPLAINT FOR DECLARATORY
                        Plaintiff,             RELIEF RE OWNERSHIP OF
17   vs.                                       COPYRIGHTS, FRAUD and
                                               CONVERSION
18   MICHAEL CLOSTER, an individual;
     REACH GLOBAL, INC., a Delaware
19   corporation; and DOES 1 through 10,       DEMAND FOR JURY TRIAL
20                    Defendants.
     ___________________________________/
21

22
           Plaintiff CARLTON RIDENHOUR (“RIDENHOUR”), for his complaint against
23
     MICHAEL CLOSTER (“CLOSTER”), REACH GLOBAL, INC. (“REACH GLOBAL”)
24
     and DOES 1 through 10, hereby alleges:
25

26

27                                        -1-
     _____________________________________________________________________________
28         COMPLAINT FOR DECLARATORY RELIEF, FRAUD AND CONVERSION
     Case 2:19-cv-08824 Document 1 Filed 10/15/19 Page 2 of 10 Page ID #:2



 1                                         INTRODUCTION

 2          1.       RIDENHOUR brings this action to obtain a judicial declaration from this

 3   court that will undo the fraudulent scheme by which CLOSTER and REACH GLOBAL

 4   used false registrations with the United States Copyright Office to fraudulently obtain

 5   ownership interests in valuable musical compositions (the “Stolen Compositions”) written

 6   in whole or part by RIDENHOUR and award RIDENHOUR the damages he has suffered.

 7   The titles of the Stolen Compositions and their respective copyright registration numbers

 8   are set forth on Exhibit A hereto and incorporated herein by this reference.

 9                                            PARTIES

10          2.       RIDENHOUR is a world renown performer, recording artist, musician,

11   author and record producer professionally known as “Chuck D.” RIDENHOUR is the

12   founder, principal member and intellectual force behind the hip hop group known as

13   Public Enemy, a member of the Rock & Roll Hall of Fame. RIDENHOUR wrote and or

14   co-wrote most of the Public Enemy hit songs and has created an extensive and valuable

15   catalog of musical compositions. RIDENHOUR is also a founding member of supergroup

16   Prophets of Rage which he founded with members of Rage Against the Machine and

17   Cypress Hill.

18          3.       RIDENHOUR is an individual resident of the County of Ventura, State of

19   California.

20          4.       CLOSTER is an individual resident of the State of Virginia who regularly

21   conducts business in this District.

22          5.       REACH GLOBAL is a Delaware corporation which regularly conducts

23   business in the State of California. REACH GLOBAL is wholly owned by REACH

24   MUSIC PUBLISHING, INC., (“REACH MUSIC”) which in turn is wholly owned by

25   CLOSTER. CLOSTER owns 100% of the shares of REACH MUSIC and holds all

26

27                                        -2-
     _____________________________________________________________________________
28         COMPLAINT FOR DECLARATORY RELIEF, FRAUD AND CONVERSION
     Case 2:19-cv-08824 Document 1 Filed 10/15/19 Page 3 of 10 Page ID #:3



 1   officer positions in both REACH GLOBAL and REACH MUSIC, i.e., president,

 2   secretary, vice president and treasurer.

 3          6.     REACH MUSIC and CLOSTER maintain an office in Burbank, California

 4   from which they conduct business.

 5          7.     The true names and capacities of the Defendants sued as DOES 1 through

 6   10, whether individual, corporate, associate or otherwise, are unknown to RIDENHOUR

 7   who therefore sues such Defendants by fictitious names. RIDENHOUR is informed and

 8   believes and thereupon alleges that each of the Defendants designated as a fictitiously

 9   named Defendant is in some manner responsible for the wrongful acts complained of

10   herein. If and when RIDENHOUR ascertains the true names and capacities of DOES 1

11   through 10, RIDENHOUR will amend this Complaint to state their true names and

12   capacities.

13          8.     RIDENHOUR is informed and believes and thereupon alleges that at all

14   relevant times each of the Defendants was the agent and employee of each other

15   Defendant and acted within the course and scope of their respective agency and/or

16   employment in the performance of the wrongful acts alleged herein.

17                                 JURISDICTION AND VENUE

18          9.     The subject matter jurisdiction of this Court is invoked pursuant to 28 USC

19   1331 because it involves ownership of copyright under 17 USC 101, et seq.

20          10.    Subject matter jurisdiction is also invoked under 28 USC 2201 because it

21   seeks declaratory relief with regard to the ownership of copyrights.

22          11.    The state causes of action are included under the Court’s pendant

23   jurisdiction because they arise from the same facts and involve the same parties.

24          12.    Venue is proper in this District because RIDENHOUR is a resident of this

25   District and CLOSTER and REACH GLOBAL regularly conduct business here.

26

27                                        -3-
     _____________________________________________________________________________
28         COMPLAINT FOR DECLARATORY RELIEF, FRAUD AND CONVERSION
     Case 2:19-cv-08824 Document 1 Filed 10/15/19 Page 4 of 10 Page ID #:4



 1                                             FACTS

 2          13.    In or about October of 2001, CLOSTER, knowing that RIDENHOUR

 3   had reacquired a partial interest in the musical compositions that he had written or co-

 4   written while under contract to Def Jam Recordings, Inc (“Def Jam”), proposed to

 5   RIDENHOUR that they form a music publishing company that would administer

 6   RIDENHOUR’s interest in the musical compositions he had reacquired from Def Jam

 7   (the “Def Jam Compositions”). The music publishing company would also administer

 8   musical compositions for other artists that RIDENHOUR would introduce. At the time

 9   RIDENHOUR had no prior experience with music publishing or administration and

10   trusted CLOSTER to do what he promised.

11          14.    CLOSTER established Terrordome Music Publishing, LLC (“Terrordome),

12   a New York limited liability company. Under the contracts CLOSTER created,

13   Terrordome took ownership of the copyrights to the Def Jam Compositions and ultimately

14   all musical compositions written in whole or in part by RIDENHOUR through December

15   31, 2012. Further, CLOSTER organized the membership interests in Terrordome so that

16   upon formation REACH GLOBAL acquired a 34% interest in Terrordome and

17   RIDENHOUR’s company, Bring The Noize Music, Inc., (“BTNM”) (formed for

18   RIDENHOUR by CLOSTER) acquired only a 50% interest. This despite the fact that

19   CLOSTER contributed $500 in capital and BTNM contributed $500 plus the Def Jam

20   Compositions. In 2010, CLOSTER arranged for REACH GLOBAL and RIDENHOUR

21   to purchase the membership interest of the third member (who had also contributed $500

22   of initial capital) so that since 2010, the memberships interests have been 42% REACH

23   GLOBAL and 58% BTNM. REACH GLOBAL also receives 10% of the gross from

24   publishing and licensing deals as the administrator of Terrordome.

25          15.    RIDENHOUR did not discover that Terrordome had acquired ownership of

26   the copyrights to his musical compositions, rather than functioning solely as an

27                                        -4-
     _____________________________________________________________________________
28         COMPLAINT FOR DECLARATORY RELIEF, FRAUD AND CONVERSION
     Case 2:19-cv-08824 Document 1 Filed 10/15/19 Page 5 of 10 Page ID #:5



 1   administrator, until February of 2019 when RIDENHOUR’s current advisors were able to

 2   review the documents CLOSTER had used to create and organize Terrordome.

 3         16.    The Stolen Compositions were all written by RIDENHOUR after

 4   December 31, 2012. Accordingly, even under the documents and contracts created by

 5   CLOSTER (the validity of which RIDENHOUR does not concede) Terrordome, and

 6   therefore REACH GLOBAL, has no claim to and is not entitled to any interest in, the

 7   copyrights in the Stolen Compositions.

 8         17.    With full knowledge that he had no right to do so, after December 31, 2012,

 9   CLOSTER, without authority or permission from RIDENHOUR, registered the

10   copyrights in the Stolen Compositions in the name of Terrordome with the United States

11   Copyright Office, falsely claiming and certifying that Terrordome had acquired the right

12   to do so by written agreement. The effect is that REACH GLOBAL, by virtue of its 42%

13   interest in Terrordome, now reaps the illicit profits of which RIDENHOUR has been

14   deprived. REACH GLOBAL is also able to profit from the administration of the Stolen

15   Compositions for the entire term of the copyrights.

16                                FIRST CAUSE OF ACTION
                         (For Declaratory Relief Against All Defendants)
17
           18.    RIDENHOUR repeats and incorporates by reference the allegations
18
     contained in Paragraphs 1 through 17 above as though fully set forth.
19
           19.    There exists a justiciable controversy between the parties in that CLOSTER
20
     and REACH GLOBAL have asserted the right to ownership of 42% of the Stolen
21
     Compositions by virtue of REACH GLOBAL’s 42% membership interest in Terrordome.
22
           20.    The interests of the parties are adverse because REACH GLOBAL and
23
     RIDENHOUR each assert a right to the Stolen Copyrights and RIDENHOUR asserts that
24
     he owns 100% of his interest in the Stolen Compositions.
25

26

27                                        -5-
     _____________________________________________________________________________
28         COMPLAINT FOR DECLARATORY RELIEF, FRAUD AND CONVERSION
     Case 2:19-cv-08824 Document 1 Filed 10/15/19 Page 6 of 10 Page ID #:6



 1          21.    RIDENHOUR has a legally protectable interest in the Stolen Compositions

 2   because he one of the joint authors of each of them.

 3          22.    The dispute between the parties is ripe for judicial determination because

 4   the Stolen Compositions are now registered with the Copyright Office under false

 5   pretenses and such registration is and will continue to cause RIDENHOUR financial and

 6   other harm.

 7                                 SECOND CAUSE OF ACTION
                                 (For Fraud Against All Defendants)
 8
            23.    RIDENHOUR repeats and incorporates by reference the allegations
 9
     contained in Paragraphs 1 through 17 and 19 through 22 as though fully set forth.
10
            24.    REACH GLOBAL and CLOSTER falsely represented to RIDENHOUR
11
     that REACH GLOBAL and/or REACH MUSIC were administering the Stolen
12
     Compositions for the benefit of RIDENHOUR and concealed the material fact that
13
     CLOSTER had caused the Stolen Compositions to be registered with the copyright office
14
     in the name of Terrordome.
15
            25.    REACH GLOBAL and CLOSTER knew at the time they made the above-
16
     mentioned representations that they were false.
17
            26.    REACH GLOBAL and CLOSTER intended that RIDENHOUR would rely
18
     on their false representations to his detriment.
19
            27.    RIDENHOUR did reasonably rely on the false representations and believed
20
     that CLOSTER through REACH GLOBAL and/or REACH MUSIC would simply
21
     administer the Stolen Compositions. RIDENHOUR never suspected that CLOSTER
22
     would use Terrordome to acquire a 42% interest in the Stolen Compositions.
23
            28.    As a direct and proximate result of the false representations made by
24
     CLOSTER and REACH GLOBAL, RIDENHOUR has suffered financial harm in an
25
     amount to be proven at trial.
26

27                                        -6-
     _____________________________________________________________________________
28         COMPLAINT FOR DECLARATORY RELIEF, FRAUD AND CONVERSION
     Case 2:19-cv-08824 Document 1 Filed 10/15/19 Page 7 of 10 Page ID #:7



 1          29.    The acts undertaken by CLOSTER and REACH GLOBAL were done with

 2   malicious intent toward RIDENHOUR and RIDENHOUR is therefore entitled to

 3   exemplary damages in an amount sufficient to deter similar future conduct.

 4                                 THIRD CAUSE OF ACTION
                              (For Conversion Against All Defendants)
 5
            30.    RIDENHOUR repeats and incorporates by reference the allegations
 6
     contained in Paragraphs 1 through 17, 19 through 22 and 24 through 29, as though fully
 7
     set forth.
 8
            31.    REACH GLOBAL and CLOSTER have unlawfully converted to
 9
     themselves RIDENHOUR’s interests in the Stolen Compositions.
10
            32.    As a direct and proximate result of the wrongful conversion, RIDENHOUR
11
     has suffered damages in an amount to be established, including lost revenue from the
12
     exploitation of his interests in the Stolen Compositions.
13
            33.    The acts undertaken by CLOSTER and REACH GLOBAL were done with
14
     malicious intent toward RIDENHOUR and RIDENHOUR is therefore entitled to
15
     exemplary damages in an amount sufficient to deter such further and/or future conduct.
16
            WHEREFORE Plaintiff prays for relief as follows:
17
            1.     For a judicial declaration that RIDENHOUR has the sole right to the
18
     copyright in his interests in the 28 Stolen Compositions;
19
            2.     For an order that REACH GLOBAL, as the Managing Member of
20
     Terrordome, cancel the registrations of the 28 Stolen Compositions forthwith;
21
            3.     For an order directing REACH GLOBAL and CLOSTER to account for,
22
     and pay to, RIDENHOUR all sums earned from their wrongful registration and
23
     exploitation of the 28 Stolen Compoaitions;
24
            4.     For compensatory damages in an amount according to proof;
25

26

27                                        -7-
     _____________________________________________________________________________
28         COMPLAINT FOR DECLARATORY RELIEF, FRAUD AND CONVERSION
     Case 2:19-cv-08824 Document 1 Filed 10/15/19 Page 8 of 10 Page ID #:8



 1          5.      For exemplary damages in an amount sufficient to deter similar future

 2   conduct; and

 3          6.      For costs of suit herein.

 4   Dated: October 15, 2019
     LAW OFFICES OF ROBERT S. BESSER
 5

 6   By: s/ Robert S. Besser
        ROBERT S. BESSER
 7   Attorneys for Plaintiff
     CARLTON RIDENHOUR
 8

 9

10

11

12

13                                  DEMAND FOR JURY TRIAL

14          Plaintiff CARLTON RIDENHOUR hereby demands a jury trial on all issues

15   herein triable by a jury.

16   Dated: October 15, 2019
     LAW OFFICES OF ROBERT S. BESSER
17

18   By: s/ Robert S. Besser
        ROBERT S. BESSER
19

20

21

22

23

24

25

26

27                                        -8-
     _____________________________________________________________________________
28         COMPLAINT FOR DECLARATORY RELIEF, FRAUD AND CONVERSION
     Case 2:19-cv-08824 Document 1 Filed 10/15/19 Page 9 of 10 Page ID #:9



 1                                    EXHIBIT A

 2         Song Title                                     Copyright Registration
                                                          Number
 3
     1.    Counteroffensive                               PAu003907610
 4
     2.    Fired A Shot                                   PAu003907616
 5
     3.    Hail to the Chief                              PAu003907611
 6
     4.    Hands Up                                       PAu003908517
 7
     5.    Legalize Me                                    PAu003907608
 8
     6.    Living on the 110                              PAu003907609
 9
     7.    Radical Eyes                                   PAu003907604
10
     8.    Smashit                                        PAu003908515
11
     9.    Strength in Numbers                            PAu003907614
12
     10.   Take Me Higher                                 PAu003907613
13
     11.   Unfuck the World                               PA0002106932
14
     12.   Who Owns Who                                   PA003907618
15
     13.   Black America Again                            PA0002068907
16
     14.   Prophets of Rage                               PA0002058720
17
     15.   Shut Em Down                                   PA0002048218
18
     16.   Party’s Over                                   PA0002058725
19
     17.   Black America Again                            PA0002077281
20
     18.   Corplantationopoly                             PA0002086802
21
     19.   Earthizen                                      PA0002086762
22
     20.   Give Peace a Damn                              PA0002086871
23
     21.   Honky Tonk Rules                               PA0002087332
24
     22.   Lost in Space Music                            PA0002086878
25
     23.   Man Plans God Laughs                           PA0002087378
26

27                                        -9-
     _____________________________________________________________________________
28         COMPLAINT FOR DECLARATORY RELIEF, FRAUD AND CONVERSION
     Case 2:19-cv-08824 Document 1 Filed 10/15/19 Page 10 of 10 Page ID #:10



 1                                      EXHIBIT A
                                         (Cont’d)
 2

 3   24.   Me to We                                        PA0002086870

 4   25.   No Sympathy From the Devil                      PA0002086734

 5   26.   Praise the Loud                                 PA0002086876

 6   27.   Those Who Know Know Who                         PA0002086873

 7   28.   Brain                                           PA0001928733

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                         -10-
      _____________________________________________________________________________
28          COMPLAINT FOR DECLARATORY RELIEF, FRAUD AND CONVERSION
